Citation Nr: 0919453	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a left knee fracture with arthritis and 
chondromalacia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1945 to 
December 1946 and from July 1953 to December 1972.  

This appeal to the Board of Veterans' Appeals (Board) comes 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

Although the Veteran requested and was scheduled for a Board 
hearing, in July 2008 he withdrew that request.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left knee disability is productive of no 
more than slight instability.

2.  The Veteran's left knee arthritis is manifested by 
noncompensable limitation of flexion and complaints of pain; 
however, even when pain is considered, the veteran's left 
knee arthritis is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
left leg to 30 degrees on flexion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee instability have not been met.  38 U.S.C.A. 
§§ 110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951, 
4.7, 4.71a, Diagnostic Codes 5257, 5258 (2008).

2.  The criteria for a separate 10 percent evaluation for 
left knee arthritis have been met.  38 U.S.C.A. §§ 110, 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
March 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  He was also provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal by correspondence dated in March 
2006.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.

Further, VCAA letters sent to the Veteran in July 2008 and 
October 2008 meet the requirements of Vazquez-Flores and are 
sufficient as to content and timing.  The claim was 
readjudicated in a March 2009 supplemental statement of the 
case.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished thus appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  First, VA has obtained service and VA 
treatment records.  Further, the Veteran submitted private 
treatment records and written statements in support of his 
claim.  Next, VA medical examinations were performed in June 
2004 and October 2008.  As such, all available records and 
medical evidence have been obtained in order to make a 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran seeks a higher disability evaluation for his left 
knee disability.  Such evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008). With 
respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Code 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under Code 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Code 5010.  When, however, the limitation 
of motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added, under Code 5003.  38 C.F.R. § 4.71a, 
Code 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Code 5003 and Code 5257, and that evaluation 
of a knee disability under both of these codes would not 
amount to pyramiding under 38 C.F.R. § 4.14 (2008).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 
(1998).  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Here, service connection was established for residuals of a 
left knee fracture with arthritis and chondromalacia by 
rating decision in November 1975 and was evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Code 5255.   By 
rating decision in July 1976, it was increased to 20 percent 
disabling under 38 C.F.R. § 4.71a, Code 5257.  Because the 20 
percent evaluation has now been in effect for more than 20 
years, it is protected from being reduced.  See 38 U.S.C.A. 
§ 110; 38 C.F.R. § 3.951.  The Veteran filed his current 
claim for a rating in excess of 20 percent in March 2004. 

The Veteran's current 20 percent rating was assigned for 
moderate impairment under the diagnostic criteria applicable 
to recurrent subluxation or lateral instability, found at 38 
C.F.R. § 4.71a, Code 5257 (2008).  Under that code, the sole 
higher rating is 30 percent, which is granted when there is 
severe impairment. 

The Veteran underwent two VA examinations during the course 
of the appeal.  At a VA joints examination in June 2004, he 
complained of pain, stiffness and weakness when climbing up 
stairs or after prolonged walking.  Physical examination 
revealed very slightly anterior swelling but no redness or 
deformity.  There were two dimpled, point-sized scars, non-
tender and of normal color, proximal to the knee joint.  The 
lateral scar was very slightly dimpled while the medial scar 
was indented approximately 1/2 inch.  The knee joint was stable 
in all planes and demonstrated a range of motion from zero to 
130 degrees, without pain or crepitus noted.  There was no 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance upon repetitive use.  X-rays revealed minimal 
bicompartmental osteoarthritis, sparing the lateral 
compartment.  The Veteran was diagnosed with minimal 
osteoarthritis of the left knee.  

The Veteran's second VA joints examination was conducted in 
December 2008, at which time he was diagnosed with left knee 
osteoarthritis with no indication of instability or 
subluxation.  The Veteran complained of constant pain with 
swelling and buckling, although he denied locking, popping, 
and grinding.  Upon physical examination, there was no 
instability, subluxation, tenderness, warmth, or effusion.  
However, mild crepitus was noted.  Range of motion testing 
revealed extension to zero degrees and flexion to 115 degrees 
with some pain.  There was no additional limitation of motion 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  His deep tendon reflexes were 2+ 
and he exhibited 5/5 motor strength, although there was left 
calf atrophy of about 3 centimeters.  All of his scars were 
nontender, flat, of normal coloration, mobile, without 
functional impact, and without evidence of induration or skin 
breakdown.  

The Board notes that the December 2008 examiner had the 
claims file for review, obtained a reported history from the 
Veteran, and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history, or that the examiner 
misstated any relevant fact.  Therefore, the Board finds the 
VA examiner's opinion to be adequate.

Private treatment records dated in September and October 2005 
diagnosed the Veteran with left knee osteoarthritis.  X-rays 
revealed minimal patellofemoral arthritis with normal 
alignment and some calcification in the joint's posterior 
aspect.  The Veteran complained of moderate swelling and pain 
with an aching and throbbing quality.  Physical examination 
revealed no tenderness to palpation or swelling.  Range of 
motion testing revealed full extension and flexion.  All 
tests for stability were normal.

VA treatment records dated as recently as May 2008 reveal 
continued complaints of dull, aching left knee pain 
exacerbated by prolonged sitting and standing and alleviated 
by activity.  

Following a careful review of the evidence of record, the 
Board concludes that the 20 percent rating currently assigned 
under Diagnostic Code 5257 should be modified to reflect a 10 
percent evaluation for instability and subluxation, pursuant 
to Code 5257, and a separate 10 percent rating for painful 
and limited left knee motion with arthritis pursuant to Code 
5003.

In first addressing whether the Veteran is entitled to a 
rating in excess of 20 percent for his left knee disability 
under the diagnostic criteria pertaining to instability, as 
stated above, Code 5257 provides for a 20 percent rating for 
knee impairment with moderate recurrent subluxation or 
lateral instability.  A maximum 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  

The Board observes that the Veteran has complained of chronic 
pain, swelling, and buckling.  However, the June 2004 VA 
joints examination report indicated that the knee joint was 
stable in all planes and the December 2008 VA joints 
examination revealed no instability or subluxation upon 
physical examination.  Similarly, the private examination 
conducted in October 2005 indicated that all tests for 
stability were normal.  Accordingly, although the evidence 
suggests that the disability is manifested by some 
instability and subluxation, no more than slight 
symptomatology is shown by the objective medical evidence.  
Further, because Diagnostic Code 5257 is not based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45 (1999) are not applicable.  Johnson.  Thus, no more than 
a 10 percent rating for instability and/or subluxation is 
warranted under Diagnostic Code 5257.

Turning to the evaluation of the Veteran's left knee 
arthritis, as stated above, it is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Pursuant to Diagnostic Code 5260 
flexion limited to 45 degrees warrants a 10 percent rating.  
Pursuant to Diagnostic Code 5261 extension limited to 10 
degrees warrants a 10 percent rating.

The June 2004 VA joints examination report revealed knee 
joint range of motion from zero to 130 degrees, without pain 
or crepitus noted.  Furthermore, there was no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance upon repetitive use.  The October 2005 private 
examination demonstrated full extension and flexion.  The 
most recent VA joints examination in December 2008 revealed 
extension to zero degrees and flexion to 115 degrees with 
some pain.  Again, there was no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

Comparing these findings to "standard" knee flexion and 
extension to 140 degrees and zero degrees respectively, see 
38 C.F.R. § 4.71, Plate II, the evidence indicates that the 
criteria for a compensable under either Diagnostic Code 5260 
or 5261 clearly are not met.  Given these findings, there 
simply is no showing of disabling pain to such an extent as 
to indicate disability comparable to either flexion limited 
to 45 degrees or extension limited to 10 degrees, the levels 
of disability warranting assigned of the minimum compensable 
evaluation under Diagnostic Codes 5260 and 5261, 
respectively.  The Board acknowledges, however, that as pain 
and limited functional impairment has been shown, a 10 
percent evaluation under Diagnostic Code 5003 is appropriate.  
Assignment of such an evaluation is fully consistent with the 
intent of the rating schedule to recognize painful motion as 
warranting at least the minimum evaluation for the joint.  
See 38 C.F.R. § 4.59; see also 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 205-7; VAOPGCPREC 9-98; VAOPGCPREC 23-
97.

In sum, the Board finds that the Veteran is entitled to one 
rating of 10 percent for left knee instability and 
subluxation, and a separate 10 percent rating for arthritis 
of the left knee pursuant to Code 5003; DeLuca; 38 C.F.R. 
§ 4.40, 4.45, 4.59 and 4.71a.  Further, the overall level of 
compensation being paid is not reduced as a result of this 
decision.  Hence, the extra due process considerations of 38 
C.F.R. § 3.105(e) are not applicable.  See O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007) (noting that the Board's 
assignment of a 100 percent rating, followed by a 50 percent 
rating was held not to require observance of 38 C.F.R. § 
3.105(e) process or require additional notice under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); see 
also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 
2007) (holding that VA was not obligated to provide a Veteran 
with sixty days notice before making a disability ratings 
decision effective if the decision did not reduce the overall 
compensation paid to the Veteran); see also VAOPGCPREC 71-91 
(Nov. 7, 1991) (where the evaluation of a specific disability 
is reduced, but the amount of compensation is not reduced 
because of a simultaneous increase in the evaluation of one 
or more other disabilities, section 3.105(e) does not apply).

The remaining diagnostic codes referable to the knee have 
been considered but do not warrant any additional rating for 
this Veteran's knee disability.  X-rays have not shown any 
impairment of the tibia and fibula, nor any other deformity 
of the joint that has not already been considered.  In sum, 
the Veteran's 10 percent disability rating for instability 
and 10 percent disability rating for arthritis represent the 
maximum ratings to which he is entitled.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  The 
appeal is denied.

The Board has also considered the Veteran's statements in 
support of his claim.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
knee arthritis and instability is not the type of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355, 1361 (Fed. Cir. 2009).  The Board acknowledges the 
Veteran's belief that his symptoms are of such severity as to 
warrant higher ratings for his left knee disability; however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
Veteran's assessment of the severity of his disabilities.  
The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1).  

In this case, the Schedule is not inadequate.  It has not 
been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  For these 
reasons, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.


ORDER

Separate 10 percent evaluations for left knee instability and 
left knee arthritis are assigned.  An increased combined 
evaluation for left knee instability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


